Citation Nr: 0804789	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active military duty from May 2001 to 
April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

The veteran does not have a current chronic knee disability 
associated with his active military duty.

CONCLUSION OF LAW

Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  

The foregoing notice requirements were satisfied by an April 
2004 letter.  In addition, following the letter, the December 
2005 SOC was issued, which provided the veteran with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claim.  As such, no rating or 
effective date will be assigned.  

In addition, the veteran has been accorded a pertinent VA 
examination, and all evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, the Board concludes that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the veteran in apprising him as to the 
evidence needed and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).


A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

Throughout the appeal, the veteran has contended that he 
developed knee pain while in the military as a result of 
running and marching long distances.  He reports that he 
received multiple medical evaluations for this condition 
during active duty.  He describes continued knee pain since 
service, although he states that he has not had further 
treatment or evaluation since active duty.  

Service medical records reflect multiple complaints and 
treatment of knee pain beginning in June 2002.  Most notably, 
a July 2002 evaluation of the knees reported normal gait, no 
deformity, and an acute pain assessment.  An assessment of 
bilateral retropatellar pain syndrome was rendered at that 
time.

Post-service medical records are negative for a diagnosis of 
a knee disability.  A September 2004 VA outpatient 
examination, consisting of an x-ray of the veteran's right 
knee, reported "no definite abnormality."  A VA examination 
of both knees was performed later that same month.  Clinical 
evaluation showed no heat or effusion, extension of both 
knees to neutral or 0, and bilateral flexion to 120+.  
Radiographic examination showed "no definite abnormality."  
The diagnosis entered was "Essentially normal examination of 
the knees clinically and radiographically."  
	
The Board is sympathetic to the veteran's complaints of 
chronic knee pain but must find that the preponderance of the 
evidence is against his claim for service connection for a 
bilateral knee disability.  While service medical records 
reveal an assessment of bilateral retropatellar pain 
syndrome, the Board notes that the pain assessment rendered 
at that time was acute as opposed to chronic.  Further, post-
service medical records do not indicate the presence of a 
current knee disability.  Indeed, all post-service 
evaluations were normal clinically and radiographically.  
Although the Board acknowledges the veteran's contention that 
just because he does not go to the doctor constantly when he 
is in pain does not mean that he does not have a chronic 
painful condition, only medical professionals are competent 
to express opinions as to medical diagnoses or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent proof of a present disability, there can 
be no valid claim, and the appeal must be denied.  Brammer.  


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


